Citation Nr: 0414102	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  97-23 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left hand, claimed as residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to December 
1959.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In November 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In November 1998 the Board of Veterans' Appeals (Board), in 
pertinent part, found that new and material evidence had been 
presented to reopen the current claim, and remanded the case 
to the RO for further development and for consideration on 
the merits.

In July 1999 the RO denied entitlement to service connection 
for residuals of a left hand injury on a de novo basis.

In February 2000 the Board determined that the claim of 
entitlement to service connection for residuals of a left 
hand injury was well grounded, and remanded the case to the 
RO for further development and adjudicative action.

In May 2002 the RO affirmed the determination previously 
entered, and returned the case to the Board for further 
appellate review.

In a September 16, 2002 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic acquired disorder of the left hand, claimed as 
residuals of a left hand injury on a de novo basis.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the CAVC).




In October 2003, the CAVC issued an Order which granted a 
joint motion of the parties for remand and vacated the 
Board's September 16, 2002 decision.  A copy of the motion 
and the CAVC's Order have been incorporated into the 
veteran's claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran 
which is compliant with Quartuccio, supra, in connection with 
his current appeal of entitlement to service connection for a 
chronic acquired disorder of the left hand, claimed as 
residuals of a left hand injury.




The October 2003 joint motion states that the RO did not 
sufficiently develop the veteran's VA medical records as 
instructed by the Board's February 2000 remand decision.  The 
VA medical centers for which information should be sought 
were listed as Victorville, California; Loma Linda, 
California; Flint, Michigan; Saginaw, Michigan; and Dallas, 
Texas.  

The joint motion noted that a remand is necessary in order 
for the Board to direct the RO to contact VA facilities to 
either obtain the veteran's records, or if those records are 
no longer available, to make a notation of such in the claims 
file.  Accordingly, a remand of the appellant's claim is 
required.

In January 2004, the veteran's attorney submitted additional 
evidence in support of the veteran's claim.  This evidence 
must be reviewed by the RO and a supplemental statement of 
the case issued prior to readjudication of the veteran's 
claim by the Board.

Additionally, the Board finds that a contemporaneous special 
orthopedic examination of the veteran should be conducted in 
view of the fact that the record will be expanded, thereby 
warranting competent review of the record with opinion as to 
etiology.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his claimed left hand 
disability.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  The VBA AMC must 
contact the VA medical facilities at 
Victorville, California; Loma Linda, 
California; Flint, Michigan; Saginaw, 
Michigan; and Dallas, Texas.  

If records are unavailable from any of 
these facilities, the RO must make a 
notation of such in the veteran's claims 
file.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon including on a fee 
basis if necessary for the purpose of 
ascertaining the nature. extent of 
severity, and etiology of any left hand 
disorder(s) which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner must be requested to address 
the following medical issues:


Does the veteran have any chronic 
acquired disorder(s) of the left hand, 
and if so, it is at least as likely as 
not that any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby?

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
disorder of the left hand.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal, as well as consideration of all evidence submitted 
since the May 2002 statement of the case, and should recite 
all the applicable laws and regulations, including 38 C.F.R. 
§ 3.159.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


